(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Por cuanto, los hechos esenciales y las cuestiones legales que presenta este caso son prácticamente idénticos a los del caso de Mo-desta Concepción Cosme v. Demetrio Latoni, núm. 7143, resuelto por este Tribunal en el día de hoy (ante pág. 564) ;
Por los fundamentos de la opinión emitida en dicho caso se mo-difica la sentencia dictada por la Corte de Distrito de San Juan el día 11 de octubre de 1934 en el sentido de dejar sin efecto aquella parte de la misma que declara sin lugar la reclamación de los de-mandantes por el importe de las rentas percibidas por los deman-dados y las que pudieron haber percibido los demandantes, y se de-vuelve el caso a la corte inferior para que £>roceda a abrirlo a prueba en cuanto a la reclamación sobre las rentas, requiriendo a los de-mandados para que rindan cuenta de las rentas realmente percibidas por ellos desde la fecha de la radicación de la demanda y durante todo el tiempo de su posesión y dando oportunidad a los demandantes para presentar la evidencia que fuere pertinente para probar el valor de los frutos podidos percibir y que no hubieren sido percibidos por *931culpa, abandono o negligencia de los demandados, y así modificada se confirma la sentencia recurrida.
El Juez Asociado Sr. Hutchison disintió en cuanto a la devolución del caso por estimar que existe base suficiente en la prueba para dictar sentencia defini-tiva respecto a las rentas dejadas de percibir.